DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Submission
	The submission filed 7/30/21 has been accepted and entered. No claims have been amended. 

Response to Arguments
With respect to claims 2-4 and 7, Applicant's arguments filed have been fully considered but they are not persuasive.
With respect to claim 2, Applicant asserts (Amend. 2-4) the combined teachings of Marti, Tatara and Michihiko fail to teach, disclose or suggest near infrared light, which is invisible to human eyes, because Marti discloses the warning message could be seen by the driver of a vehicle.  However, the Marti clearly teaches that the various disclosed embodiments can be carried out using either visible or non-visible infrared light:
As shown, vehicle-to-vehicle driving system 700 includes vehicles 110(0) and 110(1). Vehicles 110(0) and 110(1) represent separate instances of vehicle 110 discussed above in conjunction with FIGS. 1A-2B. Accordingly, each such vehicle includes an instance of roadway projection system 100 of FIGS. 1A-2B.

(¶ 70)

Referring generally to FIGS. 7A-8D, vehicle-to vehicle driving system 700 may include two or more vehicles, where each such vehicle includes an instance of roadway projection system 100 of FIGS. 1A-2B configured to detect images projected by other such instances. A given roadway projection system may be configured to detect and respond to images projected by any number of other roadway projection systems. In addition, each such roadway projection system may also perform the functionality described above in conjunction with FIGS. 3A-6 while participating in vehicle-to-vehicle
system 700.
(¶ 84)

However, vehicle-to-vehicle driving system 700 may augment the sensory capabilities of drivers in other ways, as well . . . sensor arrays 102(0) and 102(1) may be specifically tuned to detect bounding zones 701(0) and 701(1) regardless of the visibility of those zones to the human eye. Further, the image projectors within roadway projection systems 100(0) and 100(1) may emit wavelengths of electromagnetic radiation outside of the visible spectrum ( or other invisible signals) that, nonetheless, may be detected by sensor arrays 102(0) and 102(1). For example, and without limitation, the image projectors within roadway projection systems 100(0) and 100(1) could emit IR radiation that would not be visible to the drivers of vehicles 110(0) and 110(1) yet, nonetheless, would be detectable by sensor arrays 102(0) and 102(1).
(¶¶ 76-77)

In addition, Marti clearly identifies the disclosed invention can operate autonomously without any driver at all (¶¶ 53, 70, 76, 78). 
For this reason, Applicants asserted distinction between a warning message and a bounding zone is insufficient to rebut the prima facie case of obviousness presented in the nonfinal office action. Assuming arguendo, the distinction was relevant, which it is not for the reasons cited above, Applicants further argument that:
Even assuming arguendo that the bounding zone intersection 702 may be displayed using invisible light, the bounding zone intersection 702 is not projected by either of the vehicles. Instead, the bounding zone intersection 702 is generated passively, not actively, when two vehicles approach. This is different from the above claim limitation requiring the operation instruction information be displayed by an instruction display device, which is mounted on a vehicle, for another vehicle

is not persuasive for several reasons. First, the claims do not require any special distinction between “passive” and “active”.  See MPEP § 2145, VI (“Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993)”); Constant v. Advanced Micro-Devices, Inc., 848 F.2d 1560, 1571-72, 7 USPQ2d 1057, 1064-1065 (Fed. Cir.), cert. denied, 488 U.S. 892 (1988) (Various limitations on which appellant relied were not stated in the claims; the specification did not provide evidence indicating these limitations must be read into the claims to give meaning to the disputed terms.).  
Second, Applicant generally asserts without any logic, citations, reasoning or rationale that Marti projects images “passively”. Merely pointing out certain claim features recited in independent claim 1 and nakedly asserting that none of the cited prior art references teach or suggest such features does not amount to a separate patentability argument.   Attorney arguments that are conclusory in nature, i.e., providing no further substantive explanation or evidence in support is afforded little weight. See In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997).  See also Enzo Biochem, Inc. v. Gen-Probe, Inc., 424 F.3d 1276, 1284 (Fed. Cir. 2005) (“Attorney argument is no substitute for evidence.”).  Furthermore, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984; Accord M.P.E.P. 2145. In addition, the arguments of counsel cannot take In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). 
 Third, it is unclear how an allegedly passive projection is connected with the claim language reciting “An instruction display device which is mounted on a vehicle and is configured to display operation instruction information for another vehicle”.  This limitation was provided with detailed citations that Applicant has failed to address.  In particular, Applicant has not provided any reasoning, rationale or citations to explain  why the cited limitations of Marti are insufficient to disclose, teach or suggest the claimed limitation, i.e., (¶¶ 72–76) (FIG. 1A, image projector 101, projectable area 120) (FIG. 2A) (projectable area 120-B, FIG. 2A) (warning message 324, FIG. 3D) (334, FIG. 3E) (FIG. 3F, 7A-8D) (¶ 22 “roadway projection system 100 is integrated into a vehicle 110 and is configured to project images onto a projectable area 120”) (¶47 “To indicate this potential braking to the driver of vehicle 332, roadway projection system 100 projects warning message 334 behind vehicle 110 . . . . warning other drivers of those conditions.”) (¶ 53 “Roadway projection system 100 may also generate bounding zone 341 when operating as part of a vehicle-to-vehicle driving system that includes multiple vehicles, where each such vehicle includes a roadway projection system . . . manually-operated vehicle or an autonomous vehicle.  When operating as part of the vehicle-to-vehicle system, roadway projection system 100 is configured to detect bounding zones and other images projected by roadway projection systems in neighboring vehicles”). 
In addition, various portions of Marti disclose this precise limitation (¶ 69-90, FIG. 7A-9), i.e., ¶69 “In addition, roadway projection system 100 may also detect and respond to images projected by other vehicles that include instances of roadway projection system 100, thereby participating in a vehicle-to-vehicle driving system. That system is described in greater detail below in conjunction with FIGS. 7A-9”; ¶¶ 70-72 “each of the vehicles 110(0) and 110(1) . . . autonomous vehicle configured to perform driving actions by coordinating operations with a roadway projection system . . . projection system . . . sensor array . . . project a bounding zone . . . sensor array . . . configured to detect bounding zones . . . Roadway projection systems 100 within each vehicle 110 may then determine when an intersection between those 

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0203023 to Marti et al. (“Marti”) in view of U.S. Patent Application Publication No. 2018/0319325 to Tatara et al. (“Tatara”) and further in view of JP 2016030515 A (translation attached) to Michihiko et al. (“Michihiko”)
With respect to claim 2, Marti discloses an instruction display device which is mounted on a vehicle and is configured to display operation instruction information for another vehicle on a road surface (¶¶ 72–76) (FIG. 1A, image projector 101, projectable area 120) (FIG. 2A) (projectable area 120-B, FIG. 2A) (warning message 324, FIG. 3D) (334, FIG. 3E) (FIG. 3F, 7A-8D) (¶ 22 “roadway projection system 100 is integrated into a vehicle 110 and is configured to project images onto a projectable area 120”) (¶47 
In addition, although Marti at least suggests the instruction display device is mounted on at least one rear combination lamp of the vehicle (i.e., image projector 101-B is mounted at the position of where rear combination lamps are located in FIG. 2A), Marti does not explicitly recite a “rear combination lamp”.  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


The combination of Marti in view of Tatara is obvious for at least the additional reason that FIG. 2A of Marti at least suggests such an arrangement such that it would have been obvious to one having ordinary skill in the art at the time the invention was made to mount the an instruction display device “on” a “rear combination lamp of the vehicle”, since it has been held to be within the general skill of a worker in the art to rearrange the placement of known parts.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and MPEP 2144.04, VI, C.  In addition, the Specification does not disclose mounting  the an instruction display device “on” a “rear combination lamp of the vehicle” serves any particular advantage or purpose over the teaching of Matri shown above in FIG. 2A.  Where the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement, the particular arrangement is deemed to have a design consideration within the skill of the art.  In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).
The combined teachings of Marti and Tatara additionally disclose the instruction display device includes a base comprising a rear cover i.e., (Tatara, cover of left and/or right tail lamp 30R, 30:, FIG. 7A-7B wherein a light source emits from inside of the tail lamp to the road (¶ 113 “each of two illumination units 42B among four illumination units 42B may be disposed in the left headlamp 20L and the right headlamp 20R, and each of the remaining two illumination units 42B may be disposed in a left rear combination lamp 30L and a right rear combination lamp 30R”) as well as a scanning mechanism comprising a reflecting mirror, and a light source (¶ 112 “a laser scanning device that includes a laser light source and an optical deflection device for deflecting laser light emitted from the laser light source. The optical deflection device is, for example, a movable mirror such as an MEMS (Micro Electro Mechanical Systems) mirror or a galvanometer mirror. As will be described later, the illumination unit 42B scans laser 
Michihiko, from the same field of endeavor, discloses an instruction display device (¶25 “the vehicle display system 100”; 100, FIG. 2) comprising a base comprising a rear cover (2 and 3, Fig. 1-2), a scanning mechanism comprising a reflecting mirror, a substrate, a light source mounted on the substrate (7, 8, 32, 32a, 33, 24, 15-18, 4) wherein the scanning mechanism is fixed to the base (32a, 33, 9 Fixed to base 2/3 via element 14 and 9 directly fixed to base 2) with the reflecting mirror (32, 32a) facing the light source (24) and the rear cover (3). Shown below is a comparison of FIG. 2 of Michihiko and FIG. 3B of the specification showing common structure as well as reflecting mirror facing the light source and the rear cover in both images:


    PNG
    media_image2.png
    251
    422
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to implement the recited instruction display structure of Michihiko in the system of Marti in view of Tatara in order to reduce costs by using common components of the instruction display device and a vehicle rear lamp, i.e., substrate 4, base 2/3, etc.. 

With respect to claim 3, Marti in view of Tatara and further in view of Michihiko disclose the instruction display device according to claim 2, which is configured to display the operation instruction information on the road surface between the vehicle and another vehicle which includes a driving assist device having an instruction recognition device configured to recognize operation instruction information 
	
With respect to claim 4, Marti in view of Tatara and further in view of Michihiko disclose the instruction display device according to claim 2, wherein the vehicle on which the instruction display device is mounted includes a driving assist device having an instruction recognition device configured to recognize operation instruction information (Marti ¶¶ 72–76) (Marti ¶ 53 “Roadway projection system 100 may also generate bounding zone 341 when operating as part of a vehicle-to-vehicle driving system that includes multiple vehicles, where each such vehicle includes a roadway projection system . . . manually-operated vehicle or an autonomous vehicle.  When operating as part of the vehicle-to-vehicle system, roadway projection system 100 is configured to detect bounding zones and other images projected by roadway projection systems in neighboring vehicles”) (Marti ¶¶ 75–76 “vehicles are capable of interacting with one another in order to augment the sensory capabilities of the drivers of those vehicles and/or the sensors of autonomous vehicle control systems”)
	
With respect to claim 7, Marti discloses a vehicle lamp comprising the instruction display device according to claim 2 (Tatara, cover of left and/or right tail lamp 30R, 30:, FIG. 7A-7B wherein a light source emits from inside of the tail lamp to the road; ¶ 113 “each of two illumination units 42B among four 

PREVIOUSLY CITED PRIOR ART
	US 20170166111 is cited to disclose a vehicle tail light projecting images onto a road surface for other vehicles to detect (FIG. 1-3)
	US 20180093607 is cited to disclose a vehicle tail light projecting images onto a road surface (FIG. 1-4)
	US 20190016257 is cited to disclose a vehicle projecting images onto a road surface and detecting images from a road surface (FIG. 6-11)

PREVIOUSLY CITED PRIOR ART
	U.S. Patent Application Publication No. 2016/0256306 is cited to disclose an optical detection apparatus mounted to a headlamp 
	[0016] (1) Lamp light receiving apparatus is set in the head lamps of front and rear automobile respectively, and lamp light emitting apparatus is set in the tail lamps; the aforesaid lamp light receiving apparatus and lamp light emitting apparatus both include software protocol layer, signal protocol layer and physical protocol layer. The software protocol layer of lamp light emitting apparatus includes check encoder and the software protocol layer in lamp light receiving apparatus includes check decoder. The signal protocol layer in lamp light emitting apparatus includes data package signal transmitter, basic light generator and data signal generator, the signal protocol layer in lamp light receiving apparatus includes data package signal receiver, the physical protocol layer in lamp light emitting apparatus includes signal modulator and lamplight generator and the physical protocol layer in lamp light receiving apparatus includes light signal receiver and signal demodulator.
[0037] (5) This invention makes the lamp light receiving apparatus and lamp light emitting apparatus installed inside the automotive lamps, which can not only make the lamps have the function of lighting, but also realize the optical communication between automobile.

E2, FIG. 2. 

U.S. Patent Application Publication No. 20170266278 (Endo) to KOITO is cited to disclose inter-vehicle communication, but by rear lights of car and not a projection in FIG. 7B (which is also near infrared):
FIG. 3A showing a substantially similar construction of vehicle driving assist device and instruction recognition (claim 1) device as disclosed by Applicant, i.e., compare FIG. 3A Endo to FIG. 2B instant application:


    PNG
    media_image4.png
    440
    654
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

[0052] In addition, the light patterns in a matrix form are obtained when the near-infrared LEDs 14 of the sub-center lamp SCL emit light respectively through the transparent areas 17 on the front cover 12. A plurality of bright points of the sub-center lamp SCL arranged in a matrix form are detected between the left and right pair of bright points of the rear lamps RL when the preceding vehicle CAR1 is imaged by the following vehicle CAR2. The light patterns which have the plurality of bright points in a matrix form between the left and right pair of bright points are not present in a normal automobile driving environment. The following vehicle CAR2 can precisely and rapidly detects the preceding vehicle CAR1 by detecting the light patterns. The light patterns of the sub-center lamp SCL are formed by near-infrared light and 
[0054] The light pattern, as in this case for example, can be configured to make the necessary driving information of the preceding vehicle CAR1 as a coded light pattern, such as a bar code, a QR code (registered trademark). The following vehicle CAR2 which images the preceding vehicle CAR1 detects and decodes the code displayed by the light patterns, so that the driving information of the preceding vehicle CAR1 can be obtained. Accordingly, the following vehicle CAR2 can precisely self-drive by obtaining the driving information of the preceding vehicle CAR1.
[0055] In the first to third embodiments, the sub-tail lamps, the sub-rear lamps and the sub-center lamp, which function as sub-lamps for detecting the preceding vehicle, are configured as a lamp emitting near-infrared light, so as not to cause misunderstanding or discomfort for the driver of the following vehicle when the driver sees the lighting from the preceding vehicle, as described above. Therefore, the lamps may emit visible light or light including a visible region when the misunderstanding and discomfort of the driver is not considered or do not occur. 
[0056] Furthermore, in the first to third embodiments, the optical intensity and polarization of the light of the sub-tail lamps, the sub-rear lamps and the sub-center lamp may be modulated based on the driving information of the preceding vehicle when emitting the near-infrared light. The following vehicle can obtain the driving information of the preceding vehicle by demodulating the modulated near-infrared light, which is useful in assisting self-driving.
[0057] Incidentally, in the embodiments, the signal of a pixel IR is selected in order to split the visible light and the near-infrared light. Alternatively, the receiving region of light receivable by the imaging element 22 may be selected by an optical filter. As shown by the dash dot line in FIG. 3A, for example, a near-infrared filter 25 which transmits the near-infrared light is provided in the imaging device CAM. The near-infrared filter 25 may advance and retreat in a light receiving path of the imaging element 22 via a filter driving unit 26 which is controlled by a filter controlling unit 27. Only the bright points of the near-infrared light can be detected when the near-infrared filter 25 advances in the light receiving path. Alternatively, instead of the near-infrared filter, a tuning filter capable of tuning the transparent areas by changing the applied voltage may be used to only detect the bright points of the near-infrared light.
20170067609 is cited to disclose a vehicle lamp implementing claims 2 and 7. 
¶ 114 “In addition, the optical mechanism 108 performs scanning of a figure pattern calling the attention of the driver to a white light distribution pattern supplementing the low beam light distribution pattern, the road surface, a structure, and the like in front of the vehicle with the laser light B2 in color other than white.”
	U.S. Patent Application Publication No. 20150224926: 
 [0022] The driving support ECU 2 is provided with a road information detecting unit 21 configured to detect information of a road where the own vehicle is travelling from the front area image captured by the photographing camera CAM . . . The road information includes, for example, information on slopes, tunnels, curved paths or straight paths, and information on road signs present on the road and lane lines marked on the road surface
¶ 24 determine a proper vehicle speed and a proper steering direction for the own vehicle, based on the road information detected by the road information detecting unit 21
38 oncoming vehicles or parallel running vehicles, which are detected by the road information detecting unit 21
[0003] A technology for supporting driving of an automobile has been proposed in which an image including information effective for supporting driving is projected and drawn on a road surface
[0007] In view of the above circumstances, the invention has been made. Exemplary embodiments of the invention provide a vehicle display system that can offer such a display that another entity to be warned easily notices the display and the display does not make a driver of a vehicle feel strange
(1) According to one exemplary embodiment, a vehicle display system displays information on a road surface. The vehicle display system includes an other-entity detector, an intersection detector, and a display device. The other-entity detector detects whether or not another entity approaches a vehicle mounted with the vehicle display system. The intersection detector detects whether or not the vehicle approaches an intersection. When the other-entity detector detects that said another entity approaches the vehicle or when the intersection detector detects that the vehicle approaches the 
[0025] The vehicle display system 7 may be mounted in the left headlamp. Alternatively, the vehicle display systems 7 may be mounted in both of the left and right front headlamps and form a dynamic mark M having a predetermined shape (which will be described later) in synchronization with each other.
[0029] The vehicle display system 7 includes a controller 9 and the display device 8. The controller 9 includes an other-entity detection section 56 and an intersection detection section 57. The other-entity detection section 56 if a pedestrian, another vehicle, and/or the like (which will be referred to as "another entity") approaches the vehicle C.
[0030] At first, description on the display device 8 will be given. The display device 8 includes the laser light source unit 10 and the scanning mechanism 11 which operate under control of the controller 9 (which will be described later).
[0036] The lamp ECU 51 can receive data detected by an on-vehicle camera 60, an on-vehicle sensor 62, and an external system 63, via wired communication, wireless communication
[0037] The lamp ECU 51 also includes a laser light source control section 54, an actuator control section 55, the other-entity detection section 56, and the intersection detection section 57. 
[0038] The other-entity detection section 56 acquires/detects information indicating that another entity approaches the vehicle C, from devices (the on-vehicle camera 60, the on-vehicle sensor 62, and the external system 63) that sense presence of the other entity (entities).
[0043] The vehicle display system 7 is set so as to be capable of scanning a rectangle scan region SA shown in FIG. 6
[0044] At first, when the vehicle display system 7 is powered on, the controller 9 receives data from the on-vehicle camera 60, the on-vehicle sensor 62, the external system 63,
[0046] FIG. 7 shows an example of the mark, which is dynamically drawn by the display device 8 when the other-entity detection section 56 detects that another entity approaches the vehicle C or when the intersection detection section 57 detects that the vehicle C approaches an intersection . . . The 
¶ 49 vehicle display system 7 displays the mark M in the predetermined region D. The mark M has the bar shape that extends in the front and rear directions. The predetermined shape D has the fan shape.
¶50 Therefore, the pedestrian 71 and/or the driver of the other vehicle 72 readily notice that the vehicle C approaches him/her.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667